Citation Nr: 1226590	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety, depression and psychosis.  


REPRESENTATION

Appellant represented by:	Thad J. Murphy, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2005 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing has been associated with the record.  

The Veteran requested a Board hearing in November 2006 and a videoconference hearing before the Board was scheduled for August 2008.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In March 2011 this matter was last before the Board, at which time it was remanded for further development, particularly to obtain the Veteran's Social Security Administration (SSA) disability claim records.  Those records were obtained and associated with the claims file and the claim was readjudicated thereafter.  

In a December 8, 2011, letter the Veteran was notified that his appeal had been returned to the Board's docket (certified).  The letter referenced a prior letter regarding, inter alia, important information regarding a change in representation.  It did not, however, specifically explain or reference VA's regulations which provide for a 90 day period following certification for the filing of a change in representation and which require a showing of good cause for accepting a request for change in representation thereafter.  See 38 C.F.R. §§ 20.1304(a), (b) (2011).  

On July 17, 2012, the Board received a VA Form 21-22a appointing Mr. Murphy as the Veteran's attorney and representative in this matter.  Notably, the form, and accompanying documents, were executed over a year prior to the Board's receipt thereof.  Although the Board feels that the Veteran's newly appointed attorney was aware (or should be) of VA's requirements for submitting a request of change in representation, because the December 8, 2011, letter did not provide notice of VA's requirements and time limits regarding a request for change in representation, the Board will waive application thereof and accept the request for a change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010 the Veteran was last afforded a VA examination.  The examiner noted prior Axis I diagnoses of alcohol dependence, currently in early full remission and anxiety disorder, not otherwise specified, as well as an Axis II assessment of personality disorder, not otherwise specified (primary disorder).  

Based upon an examination of the Veteran, the examiner changed the Axis I diagnosis of anxiety to depression, not otherwise specified.  Also assessed on Axis I was alcohol dependence in sustained full remission.  An Axis II diagnosis of personality disorder, not otherwise specified was also assessed, but the examiner did not indicate that this was a "primary disorder."  Although the examiner had the benefit of reviewing the claims file, they noted that there were no records in the claims file of a current diagnosis and that the Veteran's SSA records were unavailable.   The examiner rendered a negative etiological opinion.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

When this matter was last before the Board in March 2011, it was remanded to obtain the Veteran's SSA records.  A review of these records discloses that they relate to the Veteran's psychiatric treatment, diagnosis and history.  Given the substantial number of records received, and in light of the examiner's specific notation of their absence at the time of his review, the Board finds that it is necessary to obtain an addendum to the May 2010 VA examination report to clarify whether any information contained in such records would impact his clinical findings.  Id.; see also 38 C.F.R. § 4.2 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2010 examination (if available) to obtain an addendum opinion as to the etiology of any diagnosed psychiatric disability, to include depression and anxiety.  

The examiner should state whether the Veteran's disability is more likely than not (i.e., probability of greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to, or aggravated by service.  

The claims folder must be made available to the examiner for review in conjunction with the examination, to include the SSA records obtained following the May 2010 VA examination.  A complete rationale for all opinions must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

If the examiner who performed the May 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


